DUENAS, Judge
ORDER
Based on the December 27, 1979 Memorandum Order of this Court, vacating the November 26, 1979 Decision and Order of the Superior Court in People of Guam v. Larry J. Flores, (S.Ct. NO.90F-79).
IT IS HEREBY ORDERED that the appointment of Russell Tansey as Special Prosecutor be declared a nullity and that any order, motion, or proceeding initiated by him be vacated, including the December 6, 1979 Order to Show Cause in Superior Court of Guam v. Attorney General of Guam, (Special Proceeding No. 250-79), which was stayed by the District Court on December 17, 1979.
*141With the dismissal of the Special Proceeding, the question of the disqualification of James E. Phillips is rendered moot. The Attorney General's casual reference to possible "disciplinary action" in his December 17, 1979 Memorandum in Support of Motion to Disqualify is not properly within the jurisdiction of the District Court.
SO ORDERED.